Citation Nr: 0314519	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01 08-213A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dizzy spells.

4.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs

WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend
ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel 
REMAND

The veteran had active duty service from June 1975 to October 
1975 and from  July 1976 to November 1976.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
his claims on appeal.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Review the VA medical records 
associated with the claims file in March 
2003, as well as any other pertinent 
records associated with the claims file 
following the issuance of the 
supplemental statement of the case (SSOC) 
in May 2002.  

3.  After securing the necessary 
release(s), obtain any pertinent VA 
medical records documenting treatment of 
the veteran for right eye symptoms, 
headaches, dizzy spells, and/or 
hypertension, subsequent to April 2002, 
which have not already been associated 
with the claims file.  These records 
should include (and are not limited to) 
any treatment records, notes, discharge 
summaries, consultation reports, and 
imaging.

4.  Obtain the names and addresses of all 
non-VA medical care providers who have 
treated the veteran for any right eye 
symptoms, headaches, dizzy spells, and/or 
hypertension since April 2002.  After 
securing the necessary release(s), obtain 
these records and associate them with the 
claims file.

5.  Schedule the veteran for a VA 
examination.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any tests and/or 
x-rays the examiner deems necessary 
should be performed.  The examiner should 
then answer the questions below, and the 
bases for any opinions expressed should 
be set forth in detail.  

a.  Does the veteran have a right 
eye disability?  If so, is it at 
least as likely as not that this 
disability was manifested in service 
(including as a result of being 
struck in the eye with a stick)?  

b.  Please review the April 2002 VA 
addendum report, in which it was 
opined, in part, that the veteran's 
right eye visual impairment was 
caused by anisometropic amblyopia.  
Do you agree or disagree with the 
opinions contained in this addendum?  
If you disagree with this opinion 
(or with any other relevant medical 
opinions in the claims file), 
provide the reasons for the 
disagreement.

c.  Does the veteran have a 
neurological condition manifested by 
headaches and/or dizzy spells?  If 
so, is it at least as likely as not 
either symptom was manifested in 
service, or is due to any existing 
right eye disability?  

d.  Does the veteran have 
hypertension?  If so, is it at least 
as likely as not that this condition 
was manifested in service, or was 
manifested to a compensable degree 
within one year of the veteran's 
discharge from active duty, or is 
due to any existing right eye 
disability?  

6.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician and 
request that all questions be answered.

7.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the VCAA 
is completed.

8.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence (including the VA medical 
records associated with the claims file 
in March 2003) and discussion of all 
pertinent regulations, including the 
VCAA.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                  
_________________________________________________
	D. A. SAADAT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

